Exhibit 10 (a) (xiv)
Named Executive Officer Salaries

              Amount Name   (Effective May 1, 2010)
William R. Johnson

  $ 1,250,000  
Chairman, President, and Chief Executive Officer
       
 
       
Arthur B. Winkleblack

  $ 650,000  
Executive Vice President and Chief Financial Officer
       
 
       
David C. Moran

  $ 665,000  
Executive Vice President, President & Chief Executive Officer, Heinz Europe
       
 
       
C. Scott O’Hara

  $ 650,000  
Executive Vice President, President and Chief Executive Officer, Heinz North
America
       
 
       
Michael D. Milone
Executive Vice President Heinz Rest of World, Global ERM and Global
Infant/Nutrition
  $ 600,000  

Director Compensation
In Fiscal Year 2011, non-employee directors will receive an additional 250
restricted stock units in their annual equity grant for a total of 3,250
restricted stock units.

